DETAILED ACTION
This Office Action is in response to the Applicant’s Communication filed on 01/25/2021.  In virtue of the response:
Claims 1-15 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 09/30/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ESAKI (U.S. Pub. 2012/0212143 A1).
Regarding claim 13, ESAKI discloses an LED luminaire (Figs. 1-4), comprising a driver (circuitry connected to LEDs 12, Figs. 1-4) and a plurality of LED modules (122a, 122b …, Figs. 
Regarding claim 15, ESAKI disclose the LED luminaire wherein the LED modules are inserted into the LED luminaire in a removable fashion (detached, par [0112]).

Allowable Subject Matter
Claims 1-12 are allowed.
The primary reasons for the allowance of claims 1-12 are in the inclusion of the limitation(s):
“… an LED module, comprising at least one LED string comprising one light emitting diode or a plurality of light emitting diodes connected in series with one another, an anode terminal and a cathode terminal, wherein the anode terminal comprises a plurality of anode terminal contacts, which are arranged in a manner spatially separated from one another and of which at least two are electrically connected to one another, but not to an anode side of an LED string, and at least one is electrically connected to the anode side of at least one LED string, and the cathode terminal comprises a plurality of cathode terminal contacts, which are arranged in a manner spatially separated from one another and of which at least two are electrically connected to one another, but not to a cathode side of an LED string and at least one is electrically connected to the cathode side of at least one LED string” and other combination thereof, in the claim(s), i.e., claim 1 (claims 2 and 3 are allowed as being dependent on claim 1), and
“… a circuit arrangement for connecting a plurality of LED modules in parallel, comprising a positive pole terminal and a negative pole terminal for connecting a driver for supplying the plurality of LED modules with electrical energy, a positive pole terminal line for electrically connecting the positive pole terminal to the plurality of LED modules, a negative pole terminal line for electrically connecting the negative pole terminal to the LED modules, a plurality of positive pole terminal contacts for electrically connecting a positive pole terminal line to anode terminal contacts of the LED modules, and a plurality of negative pole terminal contacts for electrically connecting a negative pole terminal line to cathode terminal contacts of the LED modules, wherein a number and a positional relationship of positive pole terminal contacts provided for an LED module and of negative pole terminal contacts correspond to a number and a positional relationship of the anode terminal contacts and of the cathode terminal contacts of a corresponding LED module, the plurality of positive pole terminal contacts are arranged along the positive pole terminal line such that LED modules corresponding to them are connectable to the positive pole terminal line in a first order as viewed from the positive pole terminal, the plurality of negative pole terminal contacts are arranged along the negative pole terminal line such that the LED modules corresponding to them are connectable to the negative pole terminal line in a second order, which is an inverse of the first order, as viewed from the negative pole terminal, the positive pole terminal line is interrupted at least between two positive pole terminal contacts of each LED module, such that it is subdivided into line sections that are not connected to one another, and the negative pole terminal line is interrupted at least between two negative pole terminal contacts of each LED module, such that it is subdivided into line sections that are not connected to one another” and other combination thereof, in the claim(s), i.e., claim 4 (claims 5-12 are allowed as being dependent on claim 4), which are not found in the prior art references.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844